J-S37017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.M., A MINOR        :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
APPEAL OF: N.L.M., MOTHER                :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1870 EDA 2021

                 Appeal from the Order Entered August 20, 2021
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-DP-0002350-2017

IN THE INTEREST OF: Z.N.M., A MINOR      :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
APPEAL OF: N.L.M., MOTHER                :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1871 EDA 2021

                Appeal from the Decree Entered August 20, 2021
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000289-2019

IN THE INTEREST OF: A.M.-S., A MINOR     :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
APPEAL OF: N.L.M., MOTHER                :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1872 EDA 2021

                 Appeal from the Order Entered August 20, 2021
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-DP-0002367-2017

IN THE INTEREST OF: A.M.-S., A MINOR     :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
APPEAL OF: N.L.M., MOTHER                :
                                         :
J-S37017-21


                                               :
                                               :
                                               :
                                               :   No. 1873 EDA 2021

                 Appeal from the Decree Entered August 20, 2021
               In the Court of Common Pleas of Philadelphia County
                 Juvenile Division at No: CP-51-AP-0000290-2019


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                               FILED JANUARY 7, 2022

        N.L.M. (Mother) appeals from the involuntary termination of her

parental rights to her daughter, A.M.-S., born in September 2014, and her

son, Z.N.M., born in July 2010 (collectively, Children).1 Upon careful review,

we affirm.

        On August 30, 2017, Philadelphia County Department of Human

Services (DHS) filed for emergency protective custody of the Children based

on allegations that Mother “had physically harmed [Z.N.M.], and there was

marijuana in the home.” N.T., 8/20/21, at 62. The trial court granted DHS

protective custody. After a shelter care hearing on September 1, 2017, the

court ordered Children to remain in DHS custody. DHS placed Z.N.M. in a

treatment foster care home through Gemma Services, and placed A.M.-S. in

a general foster home through Children’s Choice. On September 25, 2017,

DHS filed a dependency petition pursuant to the Juvenile Act, 23 Pa.C.S.A. §
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The court also terminated the parental rights of the Children’s fathers; the
fathers have not appealed.



                                           -2-
J-S37017-21



6302.     Following a hearing on October 4, 2017, the court adjudicated

Children dependent with the permanency goal of reunification.

        DHS created a single case plan (SCP) for Mother. Mother’s objectives

included maintaining a sober lifestyle and contact with the Children, and

complying      with     Community        Umbrella   Agency   (CUA)   and   court

recommendations.          N.T., 8/20/21, at 65.        Mother remained largely

noncompliant with her SCP objectives, and on May 3, 2021, DHS filed

petitions to involuntarily terminate Mother’s parental rights and change

Children’s permanency goal to adoption.

        The trial court conducted a hearing on August 20, 2021. Mother was

present, but did not testify.       DHS presented testimony from Crystal Light,

the CUA case manager; Neely Jones, the CUA case management supervisor;

and Mary Davis, Mother’s therapist at WES Health Systems.2

        Ms. Jones testified that Mother failed to comply with her SCP

objectives.    For example, Mother had not enrolled in a drug and alcohol


____________________________________________


2  Children were represented by GAL, William Calandra, Esquire, and
TPR/legal counsel, Jo-Ann Braverman, Esquire. See 23 Pa.C.S.A. § 2313(a)
(children have statutory right to counsel in contested involuntary termination
proceedings) and In re K.R., 200 A.3d 969 (Pa. Super. 2018) (en banc), but
see In Re: T.S., E.S., 192 A.3d 1080, 1092 (Pa. 2018) (“[D]uring contested
termination[ ]of[ ]parental[ ]rights proceedings, where there is no conflict
between a child’s legal and best interests, an attorney-guardian ad litem
representing the child’s best interests can also represent the child’s legal
interests.”).




                                           -3-
J-S37017-21



program, and did not submit to drug testing with the Clinical Evaluation Unit

(CEU). Id. at 66. Ms. Jones also testified that Mother did not respond when

contacted for drug screening. Id. at 67.

     Regarding visitation with the Children, Ms. Jones testified:

     [DHS]: Okay.      For visitation with [Z.N.M.], what is mom’s
     visitation schedule?

     Ms. Jones: At [Z.N.M.’s] discretion, it would be supervised,
     weekly.

     [DHS]: And, since February of 2021, has mother visited with
     [Z.N.M.]?

     Ms. Jones: No.

     [DHS]: Has [Z.N.M.] indicated that he does not wish to visit with
     mom?

     Ms. Jones: Yes.

     [DHS]: Has mother reached out to CUA to set up visits?

     Ms. Jones: No.

     [DHS]: Has mother reached out to CUA to see if [Z.N.M.] has
     changed his mind?

     Ms. Jones: No.

     [DHS]: Okay. For [A.M.-S.], what is her visitation schedule?

     Ms. Jones: Weekly, supervised by the agency.

     [DHS]: And when’s the last time mother visited with [A.M.-S.]?

     Ms. Jones: February 25 of this year.

     [DHS]: Since that time, has mother had – contacted CUA to set
     up visits?


                                    -4-
J-S37017-21



      Ms. Jones: No.

      [DHS]: Has CUA reached out to mother in order to set up visits?

      Ms. Jones: Yes.

N.T., 8/20/21, at 67-68.

      Ms. Jones expressed concern that on the occasions when Mother

visited with Children, she made inappropriate comments and “appeared high

in several visits.” Id. at 68-69. In addition, Mother did not attend court-

ordered parenting classes, and failed to provide information regarding any

efforts to obtain housing and employment. Id. at 69.

      Mary Davis, Mother’s therapist with WES Health Systems, testified

about Mother’s mental health. Ms. Davis was assigned to Mother’s case in

October of 2015, prior to DHS becoming involved with the Children. N.T.,

8/20/21, at 21.   Ms. Davis testified that although Mother has consistently

attended weekly therapy sessions, her mental health remained unstable, and

since April of 2021, Mother’s sessions have increased to twice a week. Id.

at 28-29. Ms. Davis described Mother’s progress as: “Two steps forward,

maybe a step back when she’s triggered by some type of anxiety experience

or something that it being said to her – I apologize – something that is – is –

she’s unable to cope[.]”    Id. at 20.     Ms. Davis opined that Mother will

require mental health treatment “for the foreseeable future.” Id. at 31.

      At the conclusion of the hearing, the          trial court   involuntarily

terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(2),

(5), (8), and (b), and changed the Children’s permanency goal from

                                     -5-
J-S37017-21



reunification to adoption.        On September 19, 2021, Mother timely filed

notices of appeal and concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The court filed a Rule 1925(a)

opinion on October 19, 2021 in which it referenced the reasons stated on the

record at the August 20, 2021 hearing as the basis for termination.         This

Court consolidated Mother’s appeals sua sponte on October 8, 2021.           On

October    23, 2021, Mother          filed     an   amended statement of matters

complained of on appeal, raising one additional issue.3

       On appeal, Mother presents five questions for review:

       1. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, N.M., pursuant to
          23 Pa.C.S.A. sections 2511 (a) (2) where Mother presented
          evidence that she has remedied her situation by maintaining
          housing, taking parenting classes and intensive drug
          treatment and mental health counselling and has the present
          capacity to care for her child[?]

       2. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, N.M., pursuant to
          23 Pa.C.S.A. sections 2511 (a) (5) where evidence was
          provided to establish that the child was removed from the
          care of the Mother and Mother is now capable of caring for
          her child[?]

       3. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, N.M., pursuant to

____________________________________________


3 Mother’s original concise statements filed contemporaneously with her
notices of appeal, “reserve[d] the right to file a supplemental 1925
statement once the Notes of Testimony of the hearings ordered above are
transcribed and made available to counsel.” Pa.R.A.P. 1925(b) Statement,
9/19/21.



                                             -6-
J-S37017-21


          23 Pa.C.S.A. sections 2511 (a) (8) where evidence was
          presented to show that Mother is now capable of caring for
          her children after she completed parenting classes, secured
          and maintained housing and continues in her dual diagnosis
          drug and mental health treatment programs[?]

       4. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, N.M., pursuant to
          23 Pa.C.S.A. sections 2511 (b) where evidence was presented
          that established the children had a close bond with their
          Mother and they had lived with their Mother for the most part
          of their lives[?] Additionally, Mother maintained that bond by
          visiting with her children when she was permitted to visit
          them.

       5. Whether the trial court erred and/or abused its discretion by
          refusing to allow mother to participate in the hearing during
          the direct testimony of her therapist[?]

Mother’s Brief at 7 (reordered for disposition).4

       Mother’s first three issues challenge the trial court’s termination of her

parental rights under 23 Pa.C.S.A. § 2511(a).        The Pennsylvania Supreme

Court has explained our standard of review as follows:

       [A]ppellate courts [must] accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.
____________________________________________


4  DHS advised it would “not be filing a brief in this matter” by
correspondence to this Court dated November 24, 2021.



                                           -7-
J-S37017-21



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

     We further recognize that termination involves a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     It is well settled that we only need agree with the trial court as to one

subsection of Section 2511(a), as well as Section 2511(b), to affirm. In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).           Instantly, we

review the trial court’s termination decision under Section 2511(a)(2) and

(b), which provide:

     (a) General Rule.—The rights of a parent in regard to a child may be
     terminated after a petition filed on any of the following grounds:


         (2)    The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on


                                    -8-
J-S37017-21


      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.         To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     Mother asserts DHS failed to prove, by clear and convincing evidence,

that she demonstrated a settled purpose of relinquishing her parental rights.

Mother’s Brief at 17. She argues:

     Mother has substantially completed her FSP goal of mental
     health treatment and medication management.              Mother
     continues to attend her mental health treatment there. Mother’s
     use of marijuana was legal due to her medical marijuana car[d].
     Mother has the parenting skills need[ed] as testified to by her
     therapist. Mother was in the process of applying for social


                                    -9-
J-S37017-21


     security, and can soon provide a safe home for herself and her
     children.

Id. Mother claims the trial court improperly terminated her parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2) “because Mother has the present

capacity to care for her child[ren].” We disagree.

     Children were in the care of DHS for nearly four years before DHS filed

the termination petitions in May of 2021.      At the hearing, the trial court

heard from Mother’s therapist, Mary Davis, regarding Mother’s ongoing

mental health treatment.      While Ms. Davis testified that Mother has

consistently attended therapy sessions (since 2015 and prior to DHS

involvement in this case), the court expressed concern regarding Mother’s

lack of progress. Referencing Section 2511(a)(2), the trial court explained:

     This case came in – both of these children’s cases came in
     because there was a report that mom choked [Z.N.M.], that he
     was having difficulty breathing, that there were observed scratch
     marks on his neck, that he confirmed that he was choked, and
     that mom was not cooperative with DHS when they went out to
     do the investigation.

                                    ...

     … The testimony of Ms. Davis, while very clear and credible that
     mom is consistent in her mental health therapy, we are six years
     into mom receiving mental health therapy, and the testimony of
     Ms. Davis is that she still has to call on a consistent basis to be –
     what I would call talked off the ledge.

     … Ms. Davis indicated that mom sometimes calls in crisis, and
     that when mom is in crisis, what came out on cross-examination
     by GAL/Child advocate is that mom would be yelling, screaming.
     She has to be talked down. Ms. Davis has to ask if what she’s
     going through is such that she needs to be hospitalized.


                                    - 10 -
J-S37017-21


     And, while the testimony is clear that mom has never had to be
     hospitalized when she is in that crisis, given that this case
     because mom was clearly in crisis, such that she was willing to
     physically assault, at that time, six-year-old or seven-year-old
     [Z.N.M.], I have major concerns that mom has not
     demonstrated in six years, or the four years that the kids have
     been in care, that she still doesn’t have crises where she needs
     someone else’s assistance to manage her emotions and her
     anxiety and the panic that she feels.

     And, given the circumstances that brought both [Z.N.M.] and
     [A.M.-S.] into care, namely the incident that occurred with
     [Z.N.M.], I cannot find that, in the near future, mom would be
     closer to being ready to parent.

     Let me be clear. Ms. Davis gave her opinion that she believed
     mom could be reunified with her children, but Ms. Davis doesn’t
     function in the child welfare arena.

     She’s functioning in the progress that she has seen mom had in
     the six years since she’s been working with her, and the fact that
     mom has not had to be hospitalized as a result of any of her
     crises, but she also talked about the fact, when cross-examined,
     that some of mom’s crises will include mom going out walking in
     the streets late at night, just trying to process what’s going on.

     That is not something that can occur when you have an 11-year-
     old and a six-year-old to care for. And, so, this Court does not
     believe that mom has the capacity, even with the mental health
     services that she has in place right now, to provide the essential
     parental care, control or subsistence necessary for [Z.N.M.] or
     for [A.M.-S.].

N.T., 8/20/21, at 109-12.

     In addition to above testimony regarding Mother’s mental health, the

CUA case supervisor, Ms. Jones, testified that Mother complied only

minimally with her SCP objectives by failing to obtain drug screens, visit

regularly and appropriately with the Children (since February of 2021), and

secure stable housing and employment. See N.T., 8/20/21, at 69.

                                   - 11 -
J-S37017-21


      Accordingly, the trial court did not abuse its discretion in terminating

Mother’s parental rights under Section 2511(a)(2) because the record

demonstrates that Mother’s repeated and continued incapacity has caused

the Children to be without essential parental care, and the incapacity cannot

or will not be remedied.

      Mother also argues the trial court abused its discretion in terminating

her parental rights under Section 2511(b).        Mother asserts that she is

bonded with the Children because they lived with her for the first part of

their lives. Without expanding, Mother attempts to excuse her failure to visit

Children by claiming DHS should have “contacted Mother through alternative

means,” but she does not specify what “alternative means” DHS should have

used. Mother’s Brief at 20.

      With respect to Section 2511(b), this Court has stated that intangibles

“such as love, comfort, security, and stability are involved in the inquiry into

the needs and welfare of the child.”     In re C.M.S., 884 A.2d 1284, 1287

(Pa. Super. 2005) (citation omitted). The trial court “must also discern the

nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.”           Id. (citation

omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63


                                     - 12 -
J-S37017-21


(Pa. Super. 2008) (citation omitted).         In weighing bond considerations

pursuant to Section 2511(b), “courts must keep the ticking clock of

childhood ever in mind.” In re T.S.M., 71 A.3d at 269. “Children are young

for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often,

is catastrophically maladjusted children.” Id.

      Pertinently, the trial court explained:

      With respect to 2511(b), the testimony is that mom hasn’t had
      visits with either of these children since the beginning of this
      year – February 25 of this year.

      And there’s not been any negative impact.             In fact, the
      testimony of CUA, which I did find credible, around [Z.N.M.’s]
      behavior, is that he’s actually doing better since he’s not had the
      visits with mom, and that there doesn’t seem to be any real
      change in [A.M.-S.] since she’s not had the visits with mom.

      And the testimony of CUA and the offer of proof from
      [Children’s] TPR counsel, who specifically is to address whether
      or not what they want is separate from what might be argued is
      in their best interest – and what they want in this particular case
      also appears to be in line with what I believe is in their best
      interest, which is to stay where they are and have the adoption
      finalized.

N.T., 8/20/21, at 115-16.

      We find no abuse of discretion. The record does not support a finding

of a bond between Mother and Children, who had little contact with Mother

since coming into the care of DHS in August 2017, and no contact since

February 2021. Ms. Jones testified that Children look to their foster parents

for care and comfort, and described the relationships as “very loving and


                                     - 13 -
J-S37017-21


affectionate.”   N.T., 8/20/21, at 82.      Ms. Jones indicated Children’s foster

parents ensure their daily needs are met, and opined that termination would

not cause Children emotional harm. Id. at 83. Further, Children’s TPR, i.e.,

legal counsel, informed the court that Children wish to stay with their

respective caretakers, and the GAL/child advocate stressed that Mother’s

continuing mental health issues preclude Mother from parenting Children for

the foreseeable future. Id at 97, 100. As such, the evidence supports the

court’s   conclusion   that   termination    serves   Children’s   developmental,

physical, and emotional needs and welfare pursuant to Section 2511(b).

      In her final issue, Mother argues the trial court abused its discretion by

“refusing to allow mother to participate in the hearing during the direct

testimony of her therapist[, Mary Davis].” Mother’s Brief at 16. This issue is

waived because Mother failed to timely object.              “The absence of a

contemporaneous objection below constitutes a waiver of the claim on

appeal.” Commonwealth v. Rodriguez, 174 A.3d 1130, 1145 (Pa. Super.

2017) (citing Commonwealth v. Powell, 956 A.2d 406, 423 (Pa. 2008)).

Our Supreme Court has stated:

      [I]t is axiomatic that issues are preserved when objections are
      made timely to the error or offense. See Commonwealth v.
      May, [] 887 A.2d 750, 761 ([Pa.] 2005) (holding that an
      “absence of contemporaneous objections renders” an appellant’s
      claim waived); and Commonwealth v. Bruce, [] 207 916 A.2d
      657, 671 ([Pa. Super.] 2007), appeal denied, [ ] 932 A.2d 74
      ([Pa.] 2007) (holding that a “failure to offer a timely and specific
      objection results in waiver of” the claim). Therefore, we shall
      consider any issue waived where Appellant failed to assert a
      timely objection.

                                     - 14 -
J-S37017-21



Commonwealth v. Baumhammers, 960 A.2d 59, 73 (Pa. 2008).

     In this case, the following on-the-record discussion took place during

the termination hearing:

     [COURT]: Let me ask – Counsel, we can do this one of two
     ways: We can start with your case in chief or we can have – do a
     little out of turn if mother’s counsel has no objection, sequester
     [the case manager], have her call her witness and have her
     testify, as long as no other counsel objects to that, and, in fact,
     to keep everything fair, probably have mom step outside too,
     and then just counsel be in the courtroom, and then start with
     your case in chief, just in case your case goes longer.

     [DHS]: That makes sense, Your Honor. I have no objection to
     starting with Ms. Davis.

     [GAL]: That’s fine with me.

     [Counsel for Children]: No objection

                                   ...

     [COURT]: Okay. So, I’m going to – Ms. Davis, we’re going to
     start with you, which is a little bit unusual, but because you
     leave at 4 and we’re already at quarter to 3, I think it makes
     sense to start with you. And I’ll have everyone, including mom,
     step out of the courtroom, and we’ll call them back in once your
     testimony is done.

     [Mother’s Counsel]: And, just so Your Honor is aware, I don’t
     plan on calling mother, so it would be my request that she
     remain.

     [COURT]: Does anyone else plan to call mother?

     [Counsel for Children]: Possibly.

     [COURT]: So, I’ll still ask that she step outside, given that other
     counsel may call her.

N.T., 8/20/21, at 5-6 (emphasis added).

                                   - 15 -
J-S37017-21


      At the conclusion of Ms. Davis’ testimony, the court stated:

      [COURT]: And let me be clear for the record. While I wouldn’t
      allow mom to be present as it pertained to her therapist and
      what she was going to say, that was because that was mom
      listening to what the therapist might say prior to being
      questioned by anybody else.

      However, for the rest of the case, I’m going to allow her to be
      present because she has the right to hear what those opposing
      her would say about her.

      [Counsel for Mother]: Thank you, Your Honor.

Id. at 51.

      Upon review, we conclude that Mother failed to timely place her

objection on the record when the court denied her request to remain in the

courtroom during Ms. Davis’s testimony. When the court re-raised the issue

at the conclusion of Ms. Davis’ testimony, Mother, again, failed to object. To

preserve the issue, Mother was required to make a contemporaneous

objection to the trial court’s determination.      See Rodriguez, supra;

Pa.R.A.P. 302 (“Issues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”).

      Further, Mother’s entire argument on this issue is as follows:

      The Court in K.M.B. held that the court committed reversible
      error when it refused to allow mother to participate in the
      hearing during the direct testimony of her therapist. The Trial
      [sic] violated Mother’s constitutional guarantee to due process
      by not permitting mother to participate in the hearing as defined
      by section 2513 (b) of the Adoption Act and Sections 6337 and
      6338 of the Juvenile Act, as well as Rule 15.4 of the Orphans’
      Court Rules and Pa.R.J.C.P. 1608(1).




                                     - 16 -
J-S37017-21


      Had Mother been able to hear her therapist’s testimony she
      would have felt more comfortable testifying and able to explain
      her current compliance with her single case plan objectives.
      Mother was only allowed to listen to all the negative allegations
      made against her and none of the accomplishments she has
      made since her children came into care.

Mother’s Brief at 16-17.

      We   also   find     waiver   because    Mother’s   argument   is   grossly

undeveloped. It is well-settled that arguments which are not appropriately

developed are waived.       See In re Estate of Whitley, 50 A.3d 203, 209

(Pa. Super. 2012) (reiterating that this Court “will not consider the merits of

an argument which fails to cite relevant case or statutory authority”); see

also Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa. Super. 2006).               We

recently summarized:

      “The Rules of Appellate Procedure state unequivocally that each
      question an appellant raises is to be supported by discussion and
      analysis of pertinent authority.” Commonwealth v. Martz, 232
      A.3d 801, 811 (Pa. Super. 2020) (citation and bracketed
      language omitted). See Pa.R.A.P. 2111 and Pa.R.A.P. 2119
      (listing argument requirements for appellate briefs). When an
      appellant fails to properly raise and develop issues in briefs with
      arguments that are sufficiently developed for our review, we
      may dismiss the appeal or find certain issues waived.
      Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.
      2007). See Pa.R.A.P. 2101 (explaining that substantial briefing
      defects may result in dismissal of appeal). It is not this Court’s
      role to develop an appellant’s argument where the brief provides
      mere cursory legal discussion. Commonwealth v. Johnson,
      985 A.2d 915, 925 (Pa. 2009).

Kaur v. Singh, 259 A.3d 505, 511 (Pa. Super. 2021).




                                      - 17 -
J-S37017-21


       Here, as with Kaur, we find waiver based on Mother’s “cursory legal

discussion,” which lacks citation to pertinent authority5 as well as meaningful

legal analysis. Moreover, in the absence of waiver, we would find no abuse

of the trial court’s discretion as the record overwhelmingly supports

termination. It is apparent that even if the court had permitted Mother to

observe Ms. Davis’ testimony, it would not alter the finding that Mother was

noncompliant with her SCP objectives and termination best served Children’s

needs and welfare.

       Decrees and Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2022




____________________________________________


5In her argument, Mother simply cites “K.M.B.,” without any volume, page
numbers, or year, and does not include a cite to K.M.B. in her table of
authorities. See Mother’s Brief at 3, 16.



                                          - 18 -